Name: Commission Regulation (EEC) No 3278/87 of 30 October 1987 on the supply of various consignments of cereals to the league of Red Cross societies (LRCs) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 87 Official Journal of the European Communities No L 309/59 COMMISSION REGULATION (EEC) No 3278/87 of 30 October 1987 on the supply of various consignments of cereals to the League of Red Cross Societies (LRCS) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid mana ­ gement (2), lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 19 May 1987 on the supply of food aid to LRCS the Commission allocated to the latter organization 725 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of common wheat to the LRCS in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370 , 30 . 12 . 1986, p . 1 and corrigendum OJ No L 42, 12. 2. 1987, p . 54 . (2) OJ No L 136, 26 . 5 . 1987, p. 1 . 0 OJ No L 204, 25 . 7. 1987, p. 1 . No L 309/60 31 . 10 . 87Official Journal of the European Communities ANNEX I 1 . Operation No (') : 908/87 2. Programme : 1987 3 . Recipient : LRCS, Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, B.P. 372, CH 1211 GenÃ ¨ve 19 (Telex 22555 LRCS CH) 4. Representative of the recipient (2) : Nepal Red Cross Society  Red Cross Inmarg, Kalimati, PO Box 217 Katmandu, Mr Onta (Tel . 21 17 61 ) 5 . Place to be destination : Nepal 6 . Product to be mobilized : Milled long gain rice (not parboiled) 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 10) 8 . Total quantity : 104 tonnes (250 tonnes cereals) 9 . Number of lots : one 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 1 a) (in 20-foot containers)  marking on the bags, a red cross 10 x 10 cm followed by, in letters at least 5 cm high : 'ACTION No 908/87 / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES FOR FREE DISTRIBUTION / KATHMANDU / NEPAL' 11 . Method of mobilization : Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Storehouses of the Red Cross at Kathmandu, Via Calcutta and clearing agents of the Red Cross of Nepal 1 7 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 December 1987 18 . Deadline for the supply : 28 February 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 17 November 1987 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 December 1987 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 January 1988 (c) deadline for the supply : 14 March 1988 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B- 1 049 Bruxelles Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer : Refund applicable on 28 September 1987 fixed by Regulation (EEC) No 2891 /87 in Official Journal of the European Communities No L 275 of 29 September 1987 31 . 10 . 87 Official Journal of the European Communities No L 309/61 ANNEX II 1 . Operation No (') : 907/87 2 . Programme : 1987 3 . Recipient : LRCS, Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, B.P. 372, CH 1211 GenÃ ¨ve 19 (Telex 22555 LRCS CH) 4. Representative of the recipient (2) : Croix-Rouge rwandaise, B.P. 425, Kigali 5 . Place to be destination : Rwanda 6 . Product to be mobilized : rolled oats 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 9) 8 . Total quantity : 116 tonnes (200 tonnes cereals) 9 . Number of lots : one 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 3) (in 20-foot container)  on the bags , a red cross 10 x 10 cm followed by, in letters at least 5 cm high : 'ACTION N ° 907/87 / FLOCONS D'AVOINE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE / POUR LA DISTRIBUTION GRATUITE / NYAMIRAMBO / RWANDA' 11 . Method of mobilization : Community market 1 2. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing : Storehouses of the Red-Cross at Nyamirambo 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 December 1987 18 . Deadline for the supply : 28 February 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 17 November 1987 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 December 1987 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 January 1988 (c) deadline for the supply : 14 March 1988 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B- 1 049 Bruxelles Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 28 September 1987 fixed by Regulation (EEC) No 2891 /87 in Official Journal of the European Communities No L 275 of 29 September 1987 No L 309/62 Official Journal of the European Communities 31 . 10 . 87 ANNEX III 1 . Operation No ('): 909/87 2. Programme : 1987 3 . Recipient : LRCS, Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, B.P. 372, CH 1211 Geneve 19 (Telex 22555 LRCS CH) 4. Representative of the recipient (2) : Croix-Rouge rwandaise , B.P. 425, Kigali 5 . Place to be destination : Rwanda 6 . Product to be mobilized : Milled long gain rice (not parboiled) 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 10) 8 . Total quantity : 52 tonnes ( 125 tonnes cereals) 9 . Number of lots : one 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 1 a) ( in 20-foot containers)  marking on the bags, a red cross 10 X 10 cm followed by, in letters at least 5 cm high : 'ACTION N0 909/87 / RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE / POUR DISTRIBUTION GRATUITE / NYAMIRAMBO / RWANDA' 11 . Method of mobilization : Community market 12 . Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and, if appropriate , port of landing : Storehouses of the Red Cross at Nyamirambo 1 7 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 December 1987 18 . Deadline for the supply : 28 February 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 17 November 1987 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 December 1987 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 January 1988 (c) deadline for the supply : 14 March 1988 22 . Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders (*) : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , bÃ ¢timent Berlaymont , bureau 6/73 , 200 , rue de la Loi , B-1049 Bruxelles Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer : Refund applicable on 28 September 1987 fixed by Regulation (EEC) No 2891 /87 in Official Journal of the European Communities No L 275 of 29 September 1987 31 . 10 . 87 Official Journal of the European Communities No L 309/63 ANNEX IV 1 . Operation No (') : 910/ 87 2. Programme : 1987 3 . Recipient : LRCS, Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, B.P. 372, CH 1211 GenÃ ¨ve 19 (Telex 22555 LRCS CH) 4. Representative of the recipient (2) : Cruz Roja Boliviana, Avenida S. Bolivar 1515, Casilla n ° 741 , La Paz 5 . Place to be destination : Bolivia 6 . Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 9) 8 . Total quantity : 87 tonnes ( 150 tonnes cereals) 9 . Number of lots : one 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 1 a), (in 20-foot containers)  on the bags , a red cross 10 x 10 cm followed by, in letters at least 5 cm high : 'ACCION N ° 910/87 COPOS DE AVENA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LIGA DE LAS SOCIEDADES DE LA CRUZ ROJA / DISTRIBU ­ CIÃ N GRATUITA / LA PAZ' 1 1 . Method of mobilization : Community market 12 . Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing : Storehouses of the Red Cross at La Paz 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 December 1987 18 . Deadline for the supply : 28 February 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 17 November 1987 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 December 1987 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 January 1988 (c) deadline for the supply : 14 March 1988 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73 , 200, rue de la Loi , B-1049 Bruxelles Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 28 September 1987 fixed by Regulation (EEC) No 2891 /87 in Official Journal of the European Communities No L 275 of 29 September 1987 No L 309/64 Official Journal of the European Communities 31 . 10 . 87 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to contact by the successful tenderer : Annex I  Mr Maciotti , YMCA, Cultural Centre Building, Jai Singh Road, New Delhi 110001 (Telex 31 61 315) Annexes II and III  Mr Brizio, avenue du DÃ ©putÃ © Kamuzinzi , 14, B.P. 515 Kigali (Telex DELCOMEU RW-KIGALI) Annex IV  Mr Boselli , Quinta Avenida, calle ColibrÃ ¬ , Valle Arriba, Apartado 67076, Las AmÃ ©ricas 1061A Caracas (Telex 27298 COMEU VC) (3) The successfull tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30 , 236 20 05 . (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts, the representative rate and the monetary coefficient . The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex .